Name: Council Regulation (EEC) No 2464/77 of 7 November 1977 adopting special measures in respect of imports of certain nuts of iron or steel originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 77 Official Journal of the European Communities No L 286/7 COUNCIL REGULATION (EEC) No 2464/77 of 7 November 1977 adopting special measures in respect of imports of certain nuts of iron or steel originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 1 (2) of Council Regulation (EEC) No 459/68 of 5 April 1968 on protection against dumping or the granting of bounties or subsidies by countries which are not members of the European Economic Community ( ! ), as last amended by Regula ­ tion (EEC) No 141 1 /77 (2 ), provides that special measures may be adopted if such action does not run counter to obligations under the GATT ; Whereas imports into the Community of threaded or tapped nuts, of iron or steel , originating in Taiwan, increased from 200 tonnes in 1974 to over 9 000 tonnes in 1976 ; whereas these imports were effected at prices which were considerably lower than those prevailing among Community producers of like or directly competing products ; whereas these imports were concentrated mainly on nuts of a hole diameter not exceeding 10 mm ; Whereas these factors allowed the Taiwanese exporters of such nuts to obtain a market share of over 18 % in the Community in 1976 ; Whereas these developments had a detrimental effect upon the Community industry whose production of similar nuts dropped from 38 000 tonnes in 1974 to 20 000 tonnes in 1976, and in this sector employment fell by 30 % between 1974 and 1975, and numerous firms have had to cease production ; Whereas, in order to ascertain the extent and the source of the critical situation in which this Commu ­ nity industry found itself, the Commission initiated an enquiry convering dumping, subsidies and the terms and conditions under which imports were effected ; Whereas the Commission officially notified the impor ­ ters and exporters known to be concerned and published in the Official Journal of the European Communities of 7 August 1976 a notice of the initia ­ tion of an enquiry procedure concerning imports of these products (3) ; Whereas, in the course of the enquiry carried out in collaboration with the Member States, the Commis ­ sion gave interested parties the opportunity to make known their views in writing and gave to the parties directly concerned the opportunity to meet and to present their arguments both for and against ; Whereas, in the course of the said enquiry, the Taiwa ­ nese exporters undertook to increase their export prices to the Community to a level which satisfied the Commission, and as a result the introduction of protective measures was., no longer considered neces ­ sary provided that such undertakings were respected ; Whereas, however, the Commission considered that it was not opportune to terminate its enquiry on dumping, subsidies and the terms and conditions under which imports were effected until it could be established that the undertakings given were being respected ; Whereas, therefore, the Commission, by Decision 77/280/EEC (4), established a retrospective monitoring of imports into the Community of certain nuts from Taiwan ; Whereas the information communicated to the Commission by Member States in application of the said Decision shows that the undertakings given have been evaded or breached and that the import prices to the Community of these products are situated at levels around 15 % below the prices contained in the under ­ takings ; Whereas, in order to safeguard the Community industry which is already in a critical situation , it is necessary to adopt special measures in the interests of the Community, as provided for in Article 1 (2) of Regulation (EEC) No 459/68 , in respect of imports of these products originating in Taiwan , these measures to take the form of a duty additional to the normal customs duty on the said products, ( ¢) OJ No L 93 , 17 . 4 . 1968 , p. 1 . 0 OJ No L 160, 30 . 6 . 1977, p. 4 . (3 ) OJ No C 183, 7 . 8 . 1976, p. 4. (4 ) OJ No L 93 , 15 . 4 . 1977, p. 18 . No L 286/8 Official Journal of the European Communities 10 . 11 . 77 HAS ADOPTED THIS REGULATION : Article 1 1 . A special duty, additional to the normal customs duties, taxes and other charges normally imposed on imports, is hereby imposed on the following products, originating in Taiwan :  threaded or tapped nuts, of iron or steel , turned from bars, rods, angles, shapes, sections or wire, of solid section , of a hole diameter not exceeding 6 mm, falling within subheading ex 73.32 B I of the Common Customs Tariff ;  threaded or tapped nuts, of iron or steel , separately consigned, of a hole diameter not exceeding 10 mm, falling within subheading ex 73.32 B II of the Common Customs Tariff. 2 . The said duty shall be at a rate of 1 5 % on the basis of the value declared in conformity with Commission Regulation (EEC) No 375/69 of 27 February 1969 on the declaration of particulars relating to the value of goods for customs purposes ( ! ). 3 . The provisions in force for the collection of customs duties shall apply for the collection of this duty. Article 2 Article 18 of Regulation (EEC) No 459/68 shall apply by analogy to the special measures adopted in this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1977 . For the Council The President A. HUMBLET (') OJ No L 52, 3 . 3 . 1969 , p. 1 .